QUINCE, Judge.
Frederick Gerard Ross appeals his judgments and sentences entered after a jury convicted him of assault on a law enforcement officer and battery on a law enforcement officer. We affirm his convictions but remand to the trial court for further proceedings on the imposition of costs and attorney’s fees.
Appellant argues and we agree that $433.00 in costs/fines were imposed without reference to the statutory basis for such imposition. We strike the costs imposed and *572remand to the trial court for further proceedings. The state may seek to reimpose these costs, and if reimposed the record must contain citation to the proper statutory authority. Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). Additionally, we strike the imposition of the $300.00 public defender fee. On remand, the fee may be reimposed after notice and hearing. Richardson v. State, 638 So.2d 619 (Fla. 2d DCA 1994).
DANAHY, A.C.J., and THREADGILL, J., concur.